Skinner, J. Lowry sued French, before a justice of the peace, on an account for carpenter work and materials furnished, and recovered judgment for $44. French appealed to the Circuit Court, where the cause was tried by the court and the judgment below affirmed. On the trial, the plaintiff proved by a witness a portion of his account for work done and materials furnished, and then proved by another witness that in March, 1855, he, witness, at the plaintiff’s request, presented his account of from forty to forty-five dollars to the defendant for settlement, and that the defendant (not disputing the correctness of the account) said a part of it would not be due until the next Christmas. The defendant proved that the plaintiff, in May, 1855, sued him before a justice of the peace on a different account, for fifteen dollars, and recovered judgment for five dollars. We cannot disturb the finding of the court. It is impossible so fully and certainly to comprehend the merits of a cause, presented by the parties in open court and investigated directly through the medium of witnesses before the court, thus affording opportunity of viewing all the surroundings of the controversy and of judging of the means of knowledge of facts and fairness of the witnesses, on reproduction of the case by bill of exceptions. Therefore, this court will not disturb the finding of the Circuit Court, or the verdict of a jury upon the facts, unless that finding is clearly wrong. A portion of the plaintiff’s account was proved, and upon presentation no complaint was made concerning it by the defendant, except as to the time of payment; and the suit and recovery proved by defendant, in bar, was upon a different demand, which could not embrace another demand not then due. Judgment affirmed.